DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 5509168 A) in view of Ogbuagu (US 20170035254 A1).
Regarding claim 1, Butler discloses a toothbrush holder (Fig. 1), comprising: a case having an inside portion (Fig. 10, 39) adapted and sized for holding a toothbrush (14) in the inside portion (Fig. 10), and a top portion (Fig. 10, 22) of the case adapted for holding a top portion of the toothbrush (14) (Fig. 10), the bottom portion of the case having at least one opening (See annotated Fig. 1 below) enabling liquids to drain from an inside the case; and the top portion of the case having an aerosol restrictor (See annotated Fig. 10 below), which allows liquid from the inside of the case to evaporate through openings (46) in the aerosol restrictor (The examiner notes that that vents  opening 46 are capable to allow liquid to evaporate from inside the case), but which prevents aerosolized liquids from an outside of the case from reaching the inside of the case and prevents aerosolized liquids from an outside of the case from reaching the toothbrush therein (Fig. 6, the examiner notes that the shape of the structure 28A-28C is capable to prevent aerosolized liquids from an outside of the case from reaching the inside of the case, and also is capable to prevent aerosolized liquids from an outside of the case from reaching the toothbrush ).
Butler does not explicitly disclose the case having a bottom portion with a stand which holds the case vertically, the bottom portion of the case adapted for holding a bottom of the toothbrush 

    PNG
    media_image1.png
    867
    569
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    711
    286
    media_image2.png
    Greyscale

Ogbuagu teaches a toothbrush storage system (Fig. 1), with the case having a bottom portion (wall 18) with a stand which holds the case vertically (Fig. 1), the bottom portion of the case adapted for holding a bottom of the toothbrush (12) (Fig. 1), so that the toothbrush 12 is inserted into the opening 28 such that the toothbrush 12 rests on the top surface 22 of the bottom wall 18 (Para. 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the toothbrush case of Butler device with the case having a bottom portion as taught by Ogbuagu so that the toothbrush 12 is inserted into the opening 28 such that the toothbrush 12 rests on the top surface 22 of the bottom wall 18.
Regarding claim 2, Butler and Ogbuagu disclose the claimed invention of claim 1. Butler further discloses the aerosol restrictor (See annotated Fig. 10 above) includes at least one inwardly facing baffle (Fig. 6, 28A-28C), each baffle (28A-28C) having a portion which traps aerosolized liquid particles (Fig. 6, The examiner notes that teeth 30 is capable to trap liquid between its peaks).  
Regarding claim 3, Butler and Ogbuagu disclose the claimed invention of claim 1. Butler further discloses the aerosol restrictor includes multiple inwardly facing baffles (Fig. 6, 28A-28C), each baffle blocking a portion of an opening (46) on the top portion of the case (Fig. 10) , and the multiple baffles collectively blocking any direct path for aerosolized droplets between an outside of the case and the inside of the case (Fig. 6 and 10, the examiner notes that multiple baffles 28A-28C are capable to block aerosolized droplets between outside and inside of the case).  
Regarding claim 4, Butler and Ogbuagu disclose the claimed invention of claim 3. Butler further discloses each baffle (Fig. 6, 28A-28C) includes an upwardly facing spike which forms a high point of the baffle reaching towards a top of the case (Fig, 6, peaks of teeth 30) and a downwardly facing indent which forms a low portion of the baffle (grooves between peaks of teeth 30).  
Regarding claim 5, Butler and Ogbuagu disclose the claimed invention of claim 4.
Butler further discloses wherein there is an indent between two adjacent spikes (Fig. 6, indent between peaks of teeth 30), and there are multiple spikes and multiple indents on each baffle (Fig. 6, spikes of teeth 30 and indents between spikes).  
Regarding claim 6, Butler and Ogbuagu disclose the claimed invention of claim 1. Butler further discloses the baffles include structure which causes aerosolized liquid to land on a spike of the baffle (Fig. 6, peaks of teeth 30), and to seep into an indent of the baffle where the liquid from the aerosolized droplets is held in the indent between the baffle and eventually evaporates (The examiner notes that the liquid from the aerosolized droplets is capable to be held between the grooves/ indents located between the peaks of teeth 30, and also capable to eventually evaporate).
Regarding claim 7, Butler and Ogbuagu disclose the claimed invention of claim 1. Butler further discloses the bottom portion of the toothbrush holder is separable from the top portion of the toothbrush holder (Fig. 10).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772